Title: From George Washington to Major General Lafayette, 1 August 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Peeks-kill 1st Augt 1780
					
					We are thus far, my dear Marquiss, ⟨o⟩n our way to New-York. Tomorrow the whole army was to have taken up its line of march, and would have moved with all the rapidity in our power to this object, had we not a few hours since received advice from the Sound, dated yesterday that the fleet of transports had put back, and were steering westward. Col. Sheldon by a letter come to hand this instant, writes me to the same effect. We shall, therefore, govern our subsequent motions agreeably to our original plan.
					
					The express which takes this, comes from the minister, and only leaves me time to beg you to communicate to the Comte De Rochambeau and the Chevalier de Ternay, the force of this information, and to tell you that I am most affectionately, my dear Marquiss your friend & hble st
					
						G.W.
					
				